Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 2/26/21, Applicant amended claims 1-2, 8-9, and 15-16, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.  

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for use of transactional data of a first data center in data analytics performed by a second data center: providing, by the QMS, a calculation scenario based on the query definition, the calculation scenario comprising a graph defining base calculation views on data in the first data center connected using join relationships and comprising user-specific permission metadata to enable access to at least a portion of the transactional data; executing, by a calculation engine of the QMS within the first data center, the calculation scenario to provide an analytical artifact comprising a query-level calculation view on transactional data stored in the first data center; and transmitting, by the first data center, the analytical artifact to the second data center, the second data center executing a query on the analytical artifact to provide a query result representative of analytics on at least a portion of the transactional data stored in the first data center.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for use of transactional data of a first data center in data analytics performed by a second data center.


Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
Jahankhani et al (US 20170185655) teaches analyzing information for a query including generating a calculation graph, does not teach a first and second data centers or user-specific permission metadata (paragraphs 0003, 0028-0032, 0042 figure 2).

Responses to Applicant’s Remarks
	Regarding objections to claims 1, 8, and 15 for the misspelling “artificat,” in view of amendments reciting “artifacts,” these objections are withdrawn.  Regarding objections to claims 2, 9, and 16 regarding antecedent basis of “the object model,” in view of amendments removing this term, these objections are withdrawn.  Regarding rejections of claims 2, 9, and 16 under 35 U.S.C. 112(d) for failing to narrow the subject matter recited in independent claims 1, 8, and 15, respectively, in view of amendments removing “object model,” these rejections are withdrawn.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/6/21